NOTE: ThiS order is nonprecedential
United States Court of AppeaIs
for the FederaI Circuit
LARRY D. PITTS,
Clairnant-Appellant,
V.
ERIC K. SHINSEKI, SECRETARY OF VETERANS
AFFAIRS,
Respondent-Appellee.
2011-7109 `
Appeal from the United States Court of Appeals for
Veterans C1aims in case no. 09~0280, Judge LaWrence B.
Hagel.
ON MOTION
0 R D E R
Up0n consideration of Larry D. Pitts’ motion for a 14-
day extension of tirne, until May 24, 2011, to file his
informal brief,
IT ls OR:oEREo THAT:
The motion is granted

PITTS V. DVA 2
CCI
s21
FoR THE CoURT
NAY"'1 3 2911 /S/ iran H0rba1y
J an Horbaly
C1erk
Date
Larry D. PittS (Informa1 Brief Form EncloSed)
Nicholas Jabbour, Esq.
FiLED
u.s. count or APPEALs F0R
ms FEoEmL crRcu1r
HAYi 13 2011
JAlHORBALY
C|.ERK
lo